Citation Nr: 1503898	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right and left elbow scars.

2.  Entitlement to service connection for right shoulder arthritis, to include as secondary to Hodgkin's disease.

3.  Entitlement to service connection for onychomycosis, to include as secondary to Hodgkin's disease.

4.  Entitlement to a compensable evaluation for Hodgkin's disease.

5.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) from August 2008 and February 2010 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for GERD/dysphasia, hypertension, a pulmonary disability, a right buttock disorder, hyperlipoproteinemia, a neck disability, obstructive sleep apnea, sinusitis, meralgia paresthetica, and a back disability, all to include as secondary to Hodgkin's disease, and whether there was clear and unmistakable evidence in the February 2010 rating decision granting in effective date of May 18, 2007 for the grant of service connection for depressive disorder, have been raised by the record in March 2010 and July 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Right and left elbow scars existed prior to service and were not aggravated during service.

2.  The preponderance of the evidence shows that the Veteran's right shoulder arthritis is not related to service or to an incident of service origin, including to his service-connected Hodgkin's disease.

3.  The preponderance of the evidence shows that the Veteran's onychomycosis is not related to service or to an incident of service origin, including to his service-connected Hodgkin's disease.

4.  Hodgkin's disease is not active or in a treatment phase.

5.  Prior to November 16, 2009, major depressive disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity.

6.  On and after November 16, 2009, major depressive disorder was manifested by no more than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right and left elbow scars have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

2.  The criteria for service connection for right shoulder arthritis have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for onychomycosis have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  The criteria for a compensable evaluation for Hodgkin's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 7709 (2014).

5.  Prior to November 16, 2009, the criteria for an initial evaluation in excess of 50 percent for major depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2014).

6.  On and after November 16, 2009, the criteria for an evaluation of 70 percent, but no higher, for major depressive disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Prior to initial adjudication of the Veteran's claims, letters dated in December 2007 and June 2008 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The claim for an increased rating for major depressive disorder arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations for his right shoulder and onychomycosis in April 2014 and for major depressive disorder in November 2009, the reports of which have been associated with the claims file.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the April 2014 VA examinations obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  38 C.F.R. § 3.159(c)(4).  In regards to major depressive disorder, the examination is adequate as it discusses the Veteran's complete symptomatology, effects on his daily activities, and effects on his employment.  The examination also addressed the relevant rating criteria.  The Veteran has not alleged, nor does the record show, that it has worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The RO did not afford the Veteran a VA examination on the other issues on the basis that there is already sufficient medical evidence to decide the claims, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran had been diagnosed with elbow scars, there is no indication that they were aggravated during service, as discussed below in detail.  In addition, while the Veteran was treated for Hodgkin's disease in the 1990s, there is no indication of active disease or treatment since then.  Therefore, the Board finds that the evidence of record does not trigger the necessity of examinations for these issues in order to decide the claims on the merits.  See 38 C.F.R. §§ 3.159(c), 3.326(b).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A.  Right and Left Elbow Scars

The STRs show that at the Veteran's August 1992 enlistment examination, under clinical evaluation "identifying body marks, scars, and tattoos," he was marked "abnormal" and cut scars on his left elbow and above the right elbow were noted.  Therefore, the record shows that the Veteran had scars on his left elbow and above his right elbow that were noted on his entrance to service and he was not considered in sound condition on entrance.  See 38 U.S.C.A. § 1111.  Accordingly, the question is whether his pre-existing scars were aggravated during service.

A preexisting disease or injury noted on entrance examination will be considered to have been aggravated by service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If an increase in disability is shown during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board concludes that the Veteran's scars did not undergo an increase in severity during service, and the presumption of aggravation is not applicable.  In his regard, the STRs and the post-service treatment records do not show any complaints or treatment related to the elbow scars.  The Veteran's representative wrote in the December 2014 statement that the Veteran has reported that the elbow scars worsened in service when he had to crawl under simulated machine gun fire during training and when he had to fall to the ground to get into firing position.  

Although the Veteran is competent to report on his own symptomatology, the Veteran is not competent to report that his scars underwent a permanent worsening beyond their natural course during active service.  Furthermore, there is no indication from the post-service treatment records that the elbow scars were aggravated beyond their natural course during service, or that the Veteran has even been treated for the scars.  Accordingly, the Veteran's pre-existing left and right elbow scars were not aggravated during service beyond their natural course.

Because the evidence preponderates against the claims of service connection for right and left elbow scars, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Right Shoulder Arthritis 

The STRs do not show any complaints, treatment or diagnoses related to the right shoulder.  The post-service treatment records show that December 2005 VA x-rays of the right shoulder indicated minimal degenerative changes involving the acromioclavicular joints.  The Veteran had a VA physical therapy consultation in May 2008 due to shoulder and neck pain.  He reported that the neck pain began a few years before but did not report when the shoulder pain began.  At treatment later in May 2008, he reported that the treatment was on the left side.  A May 2010 MRI of the right shoulder from VA treatment showed multifocal labral tearing and severe joint osteoarthritis with mass effect upon the myotendinous junction.  

The Veteran had a VA examination in April 2014 at which he was diagnosed with right bicipital tendonitis and rotator cuff tendonitis.  He reported that the shoulder condition began in 1994 after chemotherapy.  Although the Veteran is competent to report a diagnosis and on the onset and recurrence of symptoms.  However, the Board does not find his report of a 1994 diagnosis and symptomatology to be credible because it is not supported by the STRs or the post-service treatment records, which do not show any complaints before 2005.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno, 6 Vet. App. at 470 (1994); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept physician's opinion when it is based exclusively on the recitations of a claimant).

The examiner opined that the right shoulder disability was less likely than not proximately due to or a result of or aggravated by the service-connected Hodgkin's disease.  It was noted that tendonitis is inflammation of the tendon due to overuse, and that this is an injury due to physical activity and was not related to Hodgkin's disease treatment. 

The April 2014 VA examiner's opinion is given probative value because he was informed of the pertinent facts, fully articulated the opinion, and supported the opinion with reasoned analyses.  Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  There are no competent opinions of record indicating that the right shoulder arthritis is related to service on a direct basis, was incurred within a year of service, or was caused or aggravated by Hodgkin's disease.

In light of the foregoing, the Board finds that the preponderance of the evidence is against entitlement to service connection for right shoulder arthritis.  In reaching this determination, the Board acknowledges the reports of the Veteran that his right shoulder problems are related to Hodgkin's disease.  However, a shoulder disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  The lay statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

Because the evidence preponderates against the claim of service connection for right shoulder arthritis, to include as secondary to Hodgkin's disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

C.  Onychomycosis

The STRs do not show any complaints, treatment or diagnoses related to onychomycosis.  Post-service treatment records indicate that the Veteran was treated for contact dermatitis in October 2006, but there was not finding of onychomycosis.

The Veteran had a VA examination in April 2014 at which he was diagnosed with dermatophytosis/onychomycosis of the bilateral feet.  Although the examiner noted that the Veteran had been diagnosed with onychomycosis in 1994, this appears to have been based only on the Veteran's report.  The Veteran is competent to report a diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.  However, his report of a 1994 diagnosis and symptomatology is not credible because it is not supported by the STRs and the post-service treatment records, which do not show any complaints of a dermatological nature before 2006.  See Reonal, 5 Vet. App. at 461.

The examiner opined that the dermatophytosis/onychomycosis were less likely than not proximately due to or a result of or aggravated by the service-connected Hodgkin's disease.  It was noted that dermatophytosis of the scalp, glabrous skin, and nails is caused by a closely related group of fungi known as dermatophytes which have the ability to utilize keratin as a nutrient source.  The examiner continued that the skin condition is a result of fungi and was not due to chemotherapy.  

The April 2014 VA examiner's opinion is given probative value because he was informed of the pertinent facts, fully articulated the opinion, and supported the opinion with reasoned analyses.  Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez, 22 Vet. App. at 301.  There are no competent opinions of record indicating that the onychomycosis is related to service on a direct basis or was caused or aggravated by Hodgkin's disease.

In light of the foregoing, the Board finds that the preponderance of the evidence is against entitlement to service connection for onychomycosis.  In reaching this determination, the Board acknowledges the reports of the Veteran that his onychomycosis are related to Hodgkin's disease.  However, onychomycosis requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinions on etiology.  The lay statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 at 1336-37.

Because the evidence preponderates against the claim of service connection for onychomycosis, to include as secondary to Hodgkin's disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

III. Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Hodgkin's Disease

Diagnostic Code 7709 provides that with active Hodgkin's disease, or during the treatment phase for Hodgkin's disease, a 100 percent rating is assigned.  A note under Diagnostic Code 7709 states: 

The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.117 (2014).

October 2006 VA hematology treatment records state that the Veteran was felt to be in complete remission in 1995.  The Veteran said at the October 2006 treatment that he was able to perform strenuous activity without respiratory problems.  February 2008 VA treatment records state that the Veteran's lymphoma had been in remission since 1995.  A February 2008 CT scan of the neck showed no mass or pathological lymphadenopathy.   

The preponderance of evidence shows that the Veteran has not had any residuals of Hodgkin's disease.  The Board has noted the Veteran's statements attributing several disabilities to Hodgkin's disease, including chronic fatigue syndrome.  As discussed above, the claims for service connection for these disabilities, to include as secondary to Hodgkin's disease, have been referred to the RO for adjudication.  The treatment records indicate that Hodgkin's disease has been in complete remission since 1995.  The record does not show that the Veteran has had active Hodgkin's disease since then or that he has been undergoing treatment for it.

Based on this evidence, the Board finds that a 100 percent rating is not warranted for Hodgkin's disease as there has been no active disease or a treatment phase during the pendency of the claim.  Thus, a total rating is not warranted for primary Hodgkin's disease under Diagnostic Code 7709.  

B.  Depressive Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.
	
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130, DC 9434.   

Diagnoses will often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Veteran was granted service connection for depressive disorder effective May 18, 2007, and was assigned a 50 percent evaluation.  Prior to November 16, 2009, the record does not show that the Veteran had occupational and social impairment with deficiencies in most areas, as is required for a 70 percent evaluation.  At June 2007 VA psychological treatment, the Veteran was noted to appear calm, composed, rational, alert and fully oriented at all times.  He seemed mildly anxious but not depressed.  His concerns were related to his health and his family.  The Veteran had been dating the same girl for a year and had been working at the same job for seven years.  He denied suicidal/homicidal ideation.  The Veteran was assigned a GAF score of 60.  

The Veteran was noted to have depression NOS at December 2008 VA treatment.  He said he had a fear of cancer returning and used alcohol to avoid his thoughts and feelings.  The Veteran was noted to be oriented to time, place and person, speech was normal, thought processes were clear and goal directed, thought content was appropriate, suicidal and homicidal ideation were denied, and mood was depressed.  The Veteran reported some paranoid thinking, but not consistently.  He denied current, active suicidal ideation.  The Veteran had depressive symptoms including little interest in doing things, difficulty sleeping, little energy, poor appetite, trouble concentrating, and speaking slowly.  He also had anxiety and anger problems.  Thought processes were noted to be coherent, logical, and goal directed.  There was no flight of ideas, loose associations, or thought blocking.  He denied current hallucinations or delusions, and judgment and insight were fair.  The Veteran as assigned a GAF score of 55.

At January 2009 treatment the Veteran was alert, lucid, and fully oriented, and he denied suicidal and homicidal intent.  The Veteran felt depressed and troubled by chronic neck pain and headaches.  He was again assigned a GAF score of 60.  The Veteran was assigned a GAF score of 70 at February 2009 VA treatment.  

Although the record shows that the Veteran had some suicidal ideation, the Veteran's disability picture as a whole does not more nearly approximates the criteria for a 70 percent rating.  In this regard, the evidence does not reflect that the Veteran had occupational and social impairment with deficiencies in most areas.  As referenced above, he had a job for a number of years and a girlfriend.  

The Board has considered the GAF scores assigned during the course of the period under review.  The scores have ranged from 55 to 70.  A score of 51 to 60 is defined as moderate, or moderate difficulty in social, occupational, or school functioning.  A GAF of 61-70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter, 8 Vet. App. at 242-44; Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  The Veteran's GAF scores are not consistent with the deficiencies in most areas required for a 70 percent evaluation.  Accordingly, a rating in excess of 50 percent disabling prior to November 16, 2009, is denied.  38 C.F.R. §§ 4.7, 4.130, DC 9434.

Effective November 16, 2009, the criteria for a 70 percent rating, but no higher, were met.  During his VA examination, the Veteran denied problems getting along with co-workers and/or supervisors, and keeps his distance from people he has had problems with in the past.  In his job scheduling radiology appointments, he had been counseled to increase his performance.  He was enrolled at a university studying business administration, and denied problems getting along with peers or instructors.  He had been late to work due to being tired, pain, migraine headaches, and drinking too much.  The Veteran had friends and family he kept in touch with but he did not attend family functions.  He was not currently in a relationship.  

The Veteran was able to perform his activities of daily living independently.  He reported some lapses in maintaining personal hygiene, in that he wished he did not have to shower daily.  The Veteran said that he drank because it stopped him from thinking sad thoughts.  

He described his mood as varying between irritable and sad and that his pain and thoughts of cancer returning made him feel depressed.  Motivation was a problem and it took a lot for him to get out of the house.  He had difficulty staying asleep and was often awakened by pain and bad dreams.  The Veteran did not demonstrate psychomotor agitation, and he did not report feelings of worthlessness or helplessness.  He felt that he had problems with short-term memory and with concentration.  While he had suicidal thoughts, he denied intent or plan.

The examiner noted that the Veteran was neatly groomed and was cooperative.  Thoughts were logical and goal directed with no evidence of hallucinations or delusions.  Speech was a bit slow but was of normal volume, and activity level was "remarkably lethargic."  Mood was depressed and affect was a bit constricted.  The Veteran was oriented to place and date.  The examiner diagnosed the Veteran with depressive disorder, NOS and assigned a GAF score of 50.

Although the evidence of record more nearly approximates the criteria for a 70 percent rating effective November 16, 2009, the date of the VA examination, the criteria for total occupational and social impairment have not been met.  As reflected above, the Veteran there is no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Moreover, the Veteran was able to maintain his own activities of daily living, had friends and family, maintained employment, and went to school.  Accordingly, the criteria for a 70 percent rating effective November 16, 2009, but no higher, have been met.  38 C.F.R. §§ 4.7, 4.130, DC 9434.

C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  The Board observes that the rating criteria reasonably describe the Veteran's service-connected Hodgkin's disease, as the evidence did not show any active disease or residuals.  38 C.F.R. § 4.117, DC 7709.  The Board concludes that the rating criteria reasonably describe the Veteran's major depressive disorder disability level and symptomatology, the disability picture is contemplated by the rating schedule.  As noted above, all of the symptoms of the Veteran's service-connected major depressive disorder that affect the level of occupational and social impairment were considered; not just those referenced in the rating criteria.  38 C.F.R. § 4.130, DC 9434; Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002).  Ratings in excess of that assigned are provided for certain manifestations of the service-connected major depressive disorder, but the evidence reflects that those symptoms are not present.  No manifestations exist that are not contemplated by the rating criteria.  Moreover, there is no showing that either disability has caused marked interference with employment or frequent periods of hospitalization.  As noted above, the Veteran has been employed throughout the course of the appeal, and there is no indication that he has been hospitalized for either disorder.  Therefore, the assigned schedular evaluations are adequate and no referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for bilateral hearing loss, valvular heart disease, tension headaches, and tinnitus.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the Veteran has consistently reported working scheduling radiology appointments.  While the record shows that there may be some interference with this job due to service-connected disabilities, there is no evidence of unemployability, and further consideration of a TDIU is not warranted.


ORDER

Service connection for right and left elbow scars is denied.

Service connection for` right shoulder arthritis, to include as secondary to Hodgkin's disease, is denied.

Service connection for onychomycosis, to include as secondary to Hodgkin's disease, is denied.

Entitlement to a compensable evaluation for Hodgkin's disease is denied.

Prior to November 16, 2009, entitlement to an initial evaluation in excess of 50 percent for major depressive disorder is denied.

On and after November 16, 2009, entitlement to a 70 percent evaluation, but no higher, for major depressive disorder is granted.


____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


